DETAILED ACTION
This office action is in response to the amendments filed on 12/02/2020.
Claims 1-7, 10-13, 15, 17-20, 22, 24-26 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's remaining arguments filed 12/02/2020 in Remarks pg. 11-16 regarding the 35 USC 103 rejections of the claims, specifically the independent claims have been fully considered but they are not persuasive. 
Applicant argues in essence:
[a] “However, disclosing an activation instruction that includes an active and inactive value, a separate direction instruction that includes a forward value and a reverse value, and a separate skipping value that identifies a number of rows for skipping, as in Blanquart, disclosing the decoding of a coded video sequence, as in Rodriguez, and disclosing the mapping of input pixel intensity levels to output levels, as in McCaffrey, fails to teach: 
"receiving data comprising a data stream, where the data stream includes a plurality of data points that represent a data source, where the data stream has a first length indicated by a first number of the plurality of data points; 
identifying, at a programmable instruction memory, a first instruction, the first instruction including: 
a first field indicating whether a next received data point is passed on as output to a remapped data stream, a second field indicating a number of the plurality of data points that the first instruction applies to, and a third field indicating a number of instances of duplication to be performed; remapping the data stream to create the remapped data stream according to the first instruction, the remapping including modifying the plurality of data points in the data  
stream to create the remapped data stream so that the remapped data stream has a second length different from the first length; and 
sending the remapped data stream to be processed" (emphasis added), as claimed by applicant.”

In response to [a] Blanquart teaches a first field indicating whether a next received data point is passed on as output to a remapped data stream (Blanquart: para.0049 “an active value and an inactive value, a direction instruction associated with a forward value and a reverse value (e.g., at a second register address)” para.0050 “The activation instruction can cause a skipping engine 306 to execute an associated skipping command in response to the skipping command containing the active value (of the activation instruction). Conversely, the activation instruction can cause skipping engine 306 to ignore the skipping command in response to the skipping command containing the inactive value.” The active and inactive value of the second register address tells the system to run the skip command once, active, or zero times, inactive, thereby indicating whether the next data point is passed, skipped, or output, not skipped.), and 
a second field indicating a number of the plurality of data points that the first instruction applies to (Blanquart: para.0049 “a value identifying a number of rows for skipping (e.g., at a third register address)—also referred to as a skipping number.” para.0050 “The direction instruction can cause skipping engine 306 to skip forward a number of rows identified by the skipping number in response to the skipping command containing the forward value”),
remapping the data stream to create a remapped data stream according to the first instruction (Blanquart: Fig. 3 and para.0052 “Skipping engine 306 can access skipping commands from registers 312, and execute skipping command instructions identifying a row(s) to be output from an optical array (or rows received from the optical array to be output by system 300).” by applying the skipping commands, the data stream is remapped.).

Regarding the third field, Pugh reference teaches a third field indicating a number of instances of duplication to be performed (Pugh: (Pugh: para.0004 “A conversion of the image data from the first run-length encoded format to a second run-length encoded format is performed, where the second run-length encoded format differs from the first run-length encoded format” and para.0005 “duplicating the designated output line a number of times, where the number of times is based on the repeat count;” the data point can be duplicated a number of times equal to the repeat count in the instruction.).  Therefore examiner believes the 3 fields of the instruction is met by these two references, and the rejection is explained in more detail below.
Regarding the idea that the remapped stream has a second length different from the first length, all three references accomplishes this idea Rodriguez para.0056  “In some embodiments, Vertical downscaling may be implemented by neglecting to read and display selected video picture lines in lieu of processing by the VPSC 242., Blanquart: Fig. 3 and para.0052 “Skipping engine 306 can access skipping commands from registers 312, and execute skipping command instructions identifying a row(s) to be output from an optical array (or rows received from the optical array to be output by system 300).”, Pugh: para.0004 “A conversion of the image data from the first run-length encoded format to a second run-length encoded format is performed, where the second run-length encoded format differs from the first run-length encoded format” and para.0005 “duplicating the designated output line a number of times, where the number of times is based on the repeat count;”) each of these references operated on the idea of changing the length of the data.

[b] “More specifically, Blanquart discloses three separate instructions - a first instruction to activate skipping, a second instruction to skip forward or backward, and a third instruction indicating a number of rows to be skipped, Rodriguez discloses decoding a coded video sequence, and McCaffrey discloses mapping pixel intensity levels, which does not teach: 
"receiving data comprising a data stream, where the data stream includes a plurality of data points that represent a data source, where the data stream has a first length indicated by a first number of the plurality of data points; 
identifying, at a programmable instruction memory, a first instruction, the first instruction including: 
a first field indicating whether a next received data point is passed on as output to a remapped data stream, a second field indicating a number of the plurality of data points that the first instruction applies to, and a third field indicating a number of instances of duplication to be performed; remapping the data stream to create the remapped data stream according to the first instruction, the remapping including modifying the plurality of data points in the data stream to create the remapped data stream so that the remapped data stream has a second length different from the first length; and 
sending the remapped data stream to be processed" (emphasis added), as specifically claimed by applicant.” and argues that prima facie case of obviousness has not been met because all of the claim limitations have not been met.

In response to [b], arguments seem to be directed towards the idea that Blanquart teaches multiple instructions while the claims require a single instruction.  However Examiner disagrees with this assessment of Blanquart.  The broadest reasonable interpretation of the claim limitation requires an instruction that has the two fields for whether or not to be skipped and portion to be skipped.  Blanquart clearly shows in para.0048-para.0049 as explained in the rejection that the skip command, mapped to the first instruction, has 3 parts, the activation instruction, direction instruction, and a value of a number of rows for skipping, these three components together is the first instruction, which performs the same functions as the claimed limitation of a “first instruction”, aside from the third field, now taught by Pugh reference.
“an active value and an inactive value, a direction instruction associated with a forward value and a reverse value (e.g., at a second register address)” para.0050 “The activation instruction can cause a skipping engine 306 to execute an associated skipping command in response to the skipping command containing the active value (of the activation instruction). Conversely, the activation instruction can cause skipping engine 306 to ignore the skipping command in response to the skipping command containing the inactive value.” The active and inactive value of the second register address tells the system to run the skip command once, active, or zero times, inactive, thereby indicating whether the next data point is passed, skipped, or output, not skipped.), and 
a second field indicating a number of the plurality of data points that the first instruction applies to (Blanquart: para.0049 “a value identifying a number of rows for skipping (e.g., at a third register address)—also referred to as a skipping number.” para.0050 “The direction instruction can cause skipping engine 306 to skip forward a number of rows identified by the skipping number in response to the skipping command containing the forward value”);
remapping the data stream to create a remapped data stream according to the first instruction (Blanquart: Fig. 3 and para.0052 “Skipping engine 306 can access skipping commands from registers 312, and execute skipping command instructions identifying a row(s) to be output from an optical array (or rows received from the optical array to be output by system 300).” by applying the skipping commands, the data stream is remapped.).
Regarding the third field and a changed length of the data stream, as explained above, Pugh reference is now relied upon for the third field, and all three references teach the idea of a different data stream length.


In response to [c], Examiner maintains a rejection of independent claims in view of Rodriguez-Blanquart-Pugh and therefore argument does not apply.  However regarding claims 6 and 10, they are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 5, 7, 11, 12, 17-19, 24, 25, and 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al (hereinafter Rodriguez, US 2014/0003539 A1) in view of Blanquart et al. (hereinafter Blanquart, US 2013/0050547 A1) in view of Pugh (US 2017/0109109 A1).
Regarding Claim 1, Rodriguez discloses a computer-implemented method, comprising: 
receiving data comprising a data stream (Rodriguez: para.0071 “receiving by a video stream receive-and-process (VSRP) device a first CVS, the first CVS corresponding to a first picture resolution (402)”), 
where the data stream includes a plurality of data points (Rodriguez: para.0009 “More specifically the picture resolution corresponds to a number of horizontal luma samples and a number of vertical luma samples in each of the successive pictures of the respectively corresponding CVS” the  luma samples are the plurality of data points) 
“The headend 110 may include one or more server devices (not shown) for providing video, audio, and other types of media or data to client devices such as, for example, the VSRP device 200.”), 
where the data stream has a first length indicated by a first number of the plurality of data points (Rodriguez: para.0009 “More specifically the picture resolution corresponds to a number of horizontal luma samples and a number of vertical luma samples in each of the successive pictures of the respectively corresponding CVS” the length is equal to horizontal*vertical number of samples); 
remapping (decoding) the data stream to create a remapped data stream (Rodriguez: para.0071 “decoding by the VSRP device the first CVS to produce first picture data having a first spatial span (404);”), 
the remapping including modifying the plurality of data points in the data stream to create the remapped data stream so that the remapped data stream has a second length different from the first length (Rodriguez: para.0069 “ The 1920x1088 compressed pictures, when received at the VSRP device 200, likewise are decoded and, for instance, the information provided in the SPS, and is processed by the display and output logic 230 for presentation also at 1920x1080 based on the auxiliary information..” and para.0056  “In some embodiments, Vertical downscaling may be implemented by neglecting to read and display selected video picture lines in lieu of processing by the VPSC 242.”The spatial span is changed from 1920x1088 to 1920x1080, therefore the length of each frame, the number of pixels in a picture, is also changed.),
and sending the remapped data stream to be processed (Rodriguez: para.0068 “the display and output logic 230 accesses the decoded pictures from media memory 212 and upscales the decoded pictures to 1920×1080 (through the scalar 232 of the display pipeline) without tearing down the clock (e.g., pixel output clock) based on instructions from the auxiliary information.” and Fig.2A, the scaled stream is sent to 140 to be displayed, para.0055.).
However Rodriguez does not explicitly disclose identifying, at a programmable instruction memory, a first instruction, the first instruction including: a first field indicating whether a next received according to the first instruction.
Blanquart discloses identifying, at a programmable instruction memory, a first instruction (Blanquart: para.0049 “For skipping commands, registers 312 can store an activation instruction (e.g., at a first register address)”), 
the first instruction including:
a first field indicating whether a next received data point is passed on as output to a remapped data stream (Blanquart: para.0049 “an active value and an inactive value, a direction instruction associated with a forward value and a reverse value (e.g., at a second register address)” para.0050 “The activation instruction can cause a skipping engine 306 to execute an associated skipping command in response to the skipping command containing the active value (of the activation instruction). Conversely, the activation instruction can cause skipping engine 306 to ignore the skipping command in response to the skipping command containing the inactive value.” The active and inactive value of the second register address tells the system to run the skip command once, active, or zero times, inactive, thereby indicating whether the next data point is passed, skipped, or output, not skipped.), 
a second field indicating a number of the plurality of data points that the first instruction applies to (Blanquart: para.0049 “a value identifying a number of rows for skipping (e.g., at a third register address)—also referred to as a skipping number.” para.0050 “The direction instruction can cause skipping engine 306 to skip forward a number of rows identified by the skipping number in response to the skipping command containing the forward value”), and
remapping the data stream to create a remapped data stream according to the first instruction (Blanquart: Fig. 3 and para.0052 “Skipping engine 306 can access skipping commands from registers 312, and execute skipping command instructions identifying a row(s) to be output from an optical array (or rows received from the optical array to be output by system 300).” by applying the skipping commands, the data stream is remapped.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Rodriguez and Blanquart in order to incorporate identifying, at a programmable instruction memory, a first instruction, the first instruction including: a first field indicating whether a next received data point is passed on as output to a remapped data stream, a second field indicating a number of the plurality of data points that the first instruction applies to; remapping the data stream to create a remapped data stream according to the first instruction.
One of ordinary skill in the art would have been motivated to combine in order to of improving data transfer capabilities by increasing data output modes, which has the expected benefit of improving compatibility of devices (Blanquart: para.0008).
However Rodiguez-Blanquart does not explicitly disclose a third field indicating a number of instances of duplication to be performed.
Pugh discloses a third field indicating a number of instances of duplication to be performed (Pugh: para.0004 “A conversion of the image data from the first run-length encoded format to a second run-length encoded format is performed, where the second run-length encoded format differs from the first run-length encoded format” and para.0005 “duplicating the designated output line a number of times, where the number of times is based on the repeat count;” the data point can be duplicated a number of times equal to the repeat count in the instruction.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Rodriguez-Blanquart with Pugh in order to incorporate a third field indicating a number of instances of duplication to be performed.
One of ordinary skill in the art would have been motivated to combine in order to adjust an input based on output system configuration which has the expected benefit of system compatibility (Pugh: para.0002).


However Rodriguez does not explicitly disclose wherein the first instruction indicates each of the plurality of data points that are to be selected and mapped in the remapped data stream.
Pugh discloses wherein the first instruction indicates each of the plurality of data points that are to be selected and mapped in the remapped data stream (Pugh para.0051 “(1) a first range of [0, 127] (equivalent to 0x00−0x7F) for a “repeat data item operator” indicating that data1 is repeated in the current line C1+1 times. For example, if C1=2 and data1=“0xFF 0x00 0x00”, then the current line begins with 3 repetitions of “0xFF 0x00 0x00”, so the current line as “0xFF 0x00 0x00 0xFF 0x00 0x00 0xFF 0x00 0x00”.” Fig. 4C shows that the instruction of C1 RR GG BB, then this instruction would result in repeating the mapping of the line RR GG BB, C1+1 times in the output.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Rodriguez-Blanquart-Pugh to incorporate wherein the first instruction indicates each of the plurality of data points that are to be selected and mapped in the remapped data stream.
One of ordinary skill in the art would have been motivated to combine in order to adjust an input based on output system configuration which has the expected benefit of system compatibility (Pugh: para.0002).

Regarding Claim 5, Rodriguez-Blanquart-Pugh discloses claim 1 as set forth above.
However Rodriguez does not explicitly disclose wherein the third field includes a duplicate count value that indicates a number of instances of duplication to be applied to the next received data point.
Pugh further discloses wherein the third field includes a duplicate count value that indicates a number of instances of duplication to be applied to the next received data point (Pugh para.0051 “(1) a first range of [0, 127] (equivalent to 0x00−0x7F) for a “repeat data item operator” indicating that data1 is repeated in the current line C1+1 times. For example, if C1=2 and data1=“0xFF 0x00 0x00”, then the current line begins with 3 repetitions of “0xFF 0x00 0x00”, so the current line as “0xFF 0x00 0x00 0xFF 0x00 0x00 0xFF 0x00 0x00”.” Fig. 4C shows that the instruction of C1 RR GG BB, then this instruction would result in repeating the mapping of the line RR GG BB, C1+1 times in the output.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Rodriguez-Blanquart-Pugh to incorporate wherein the third field includes a duplicate count value that indicates a number of instances of duplication to be applied to the next received data point.
One of ordinary skill in the art would have been motivated to combine in order to adjust an input based on output system configuration which has the expected benefit of system compatibility (Pugh: para.0002).

Regarding Claim 7, Rodriguez-Blanquart-Pugh discloses claim 1 as set forth above.
However Rodriguez does not explicitly disclose wherein the first field [[and]] the second field, and the third field are configurable parameters of the first instruction.
Blanquart further discloses wherein the first field [[and]] the second field, are configurable parameters of the first instruction (Blanquart: para.0045 “The skipping command(s) can be configured to identify or select a subset of rows of optical sensor array 202 for output from system 200 (e.g., see FIGS. 4 and 5, infra). ” and para.0050 “The activation instruction can cause a skipping engine 306 to execute an associated skipping command in response to the skipping command containing the active value (of the activation instruction). Conversely, the activation instruction can cause skipping engine 306 to ignore the skipping command in response to the skipping command containing the inactive value.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Rodriguez-Blanquart-Pugh in order to incorporate wherein the first field and the second field are configurable parameters of the first instruction.
One of ordinary skill in the art would have been motivated to combine in order to of improving data transfer capabilities by increasing data output modes, which has the expected benefit of improving compatibility of devices (Blanquart: para.0008).

Pugh discloses wherein the third field is a configurable parameter of the first instruction (Pugh: para.0049 “A CC byte can represent a repeat count value in the range [0, 255] indicating how many times a current line was repeated in the original input.” the CC value is set based on the input data prior to compression, therefore is configured to be a particular value upon implementation).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Rodriguez-Blanquart-Pugh to incorporate wherein the third field is a configurable parameter of the first instruction.
One of ordinary skill in the art would have been motivated to combine in order to adjust an input based on output system configuration which has the expected benefit of system compatibility (Pugh: para.0002).

Regarding Claim 11, Rodriguez discloses a computer program product for programmable point mapping, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, where the computer readable storage medium is not a transitory signal per se (Rodriguez: para.0062 “To the extent certain embodiments of the VP system or a portion thereof are implemented in Software or firmware (e.g., including the VP logic 228), executable instructions for performing one or more tasks of the VP system are stored in memory or any other Suitable computer readable medium and executed by a Suit able instruction execution system.”), and where the program instructions are executable by a point mapper to cause the point mapper to: 
receive, by the point mapper (vsrp device), a data stream (Rodriguez: para.0071 “receiving by a video stream receive-and-process (VSRP) device a first CVS, the first CVS corresponding to a first picture resolution (402)”), 
where the data stream includes a plurality of data points (Rodriguez: para.0009 “More specifically the picture resolution corresponds to a number of horizontal luma samples and a number of vertical luma samples in each of the successive pictures of the respectively corresponding CVS” the  luma samples are the plurality of data points) 
that represent a data source (headend 110, Rodriguez: para.0039 “The headend 110 may include one or more server devices (not shown) for providing video, audio, and other types of media or data to client devices such as, for example, the VSRP device 200.”), 
where the data stream has a first length indicated by a first number of the plurality of data points (Rodriguez: para.0009 “More specifically the picture resolution corresponds to a number of horizontal luma samples and a number of vertical luma samples in each of the successive pictures of the respectively corresponding CVS” the length is equal to horizontal*vertical number of samples); 
remap (decoding), by the point mapper, the data stream to create a remapped data stream (Rodriguez: para.0071 “decoding by the VSRP device the first CVS to produce first picture data having a first spatial span (404);”), 
the remapping including modifying the plurality of data points in the data stream to create the remapped data stream so that the remapped data stream has a second length different from the first length (Rodriguez: para.0069 “ The 1920x1088 compressed pictures, when received at the VSRP device 200, likewise are decoded and, for instance, the information provided in the SPS, and is processed by the display and output logic 230 for presentation also at 1920x1080 based on the auxiliary information..” and para.0056  “In some embodiments, Vertical downscaling may be implemented by neglecting to read and display selected video picture lines in lieu of processing by the VPSC 242.”The spatial span is changed from 1920x1088 to 1920x1080, therefore the length of each frame, the number of pixels in a picture, is also changed.),; and 
send, by the point mapper, the remapped data stream to be processed (Rodriguez: para.0068 “the display and output logic 230 accesses the decoded pictures from media memory 212 and upscales the decoded pictures to 1920×1080 (through the scalar 232 of the display pipeline) without tearing down the clock (e.g., pixel output clock) based on instructions from the auxiliary information.” and Fig.2A, the scaled stream is sent to 140 to be displayed, para.0055.).
according to the first instruction.
Blanquart discloses identifying, at a programmable instruction memory, a first instruction (Blanquart: para.0049 “For skipping commands, registers 312 can store an activation instruction (e.g., at a first register address)”), 
the first instruction including:
a first field indicating whether a next received data point is passed on as output to a remapped data stream (Blanquart: para.0049 “an active value and an inactive value, a direction instruction associated with a forward value and a reverse value (e.g., at a second register address)” para.0050 “The activation instruction can cause a skipping engine 306 to execute an associated skipping command in response to the skipping command containing the active value (of the activation instruction). Conversely, the activation instruction can cause skipping engine 306 to ignore the skipping command in response to the skipping command containing the inactive value.” The active and inactive value of the second register address tells the system to run the skip command once, active, or zero times, inactive, thereby indicating whether the next data point is passed, skipped, or output, not skipped.), 
a second field indicating a number of the plurality of data points that the first instruction applies to (Blanquart: para.0049 “a value identifying a number of rows for skipping (e.g., at a third register address)—also referred to as a skipping number.” para.0050 “The direction instruction can cause skipping engine 306 to skip forward a number of rows identified by the skipping number in response to the skipping command containing the forward value”), and
remap, by the point mapper the data stream to create a remapped data stream according to the first instruction (Blanquart: Fig. 3 and para.0052 “Skipping engine 306 can access skipping commands from registers 312, and execute skipping command instructions identifying a row(s) to be output from an optical array (or rows received from the optical array to be output by system 300).” by applying the skipping commands, the data stream is remapped.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Rodriguez and Blanquart in order to incorporate identify, at a programmable instruction memory, a first instruction, the first instruction including: a first field indicating whether a next received data point is passed on as output to a remapped data stream, a second field indicating a number of the plurality of data points that the first instruction applies to; remap, by the point mapper the data stream to create a remapped data stream according to the first instruction.
One of ordinary skill in the art would have been motivated to combine in order to of improving data transfer capabilities by increasing data output modes, which has the expected benefit of improving compatibility of devices (Blanquart: para.0008).
However Rodiguez-Blanquart does not explicitly disclose a third field indicating a number of instances of duplication to be performed.
Pugh discloses a third field indicating a number of instances of duplication to be performed (Pugh: (Pugh: para.0004 “A conversion of the image data from the first run-length encoded format to a second run-length encoded format is performed, where the second run-length encoded format differs from the first run-length encoded format” and para.0005 “duplicating the designated output line a number of times, where the number of times is based on the repeat count;” the data point can be duplicated a number of times equal to the repeat count in the instruction.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Rodriguez-Blanquart with Pugh in order to incorporate a third field indicating a number of instances of duplication to be performed.
One of ordinary skill in the art would have been motivated to combine in order to adjust an input based on output system configuration which has the expected benefit of system compatibility (Pugh: para.0002).

Regarding Claim 12, Rodriguez-Blanquart-Pugh discloses claim 11 as set forth above.
However Rodriguez does not explicitly disclose wherein the first instruction indicates each of the plurality of data points that are to be selected and mapped in the remapped data stream.
Pugh discloses wherein the first instruction indicates each of the plurality of data points that are to be selected and mapped in the remapped data stream (Pugh para.0051 “(1) a first range of [0, 127] (equivalent to 0x00−0x7F) for a “repeat data item operator” indicating that data1 is repeated in the current line C1+1 times. For example, if C1=2 and data1=“0xFF 0x00 0x00”, then the current line begins with 3 repetitions of “0xFF 0x00 0x00”, so the current line as “0xFF 0x00 0x00 0xFF 0x00 0x00 0xFF 0x00 0x00”.” Fig. 4C shows that the instruction of C1 RR GG BB, then this instruction would result in repeating the mapping of the line RR GG BB, C1+1 times in the output.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Rodriguez-Blanquart-Pugh to incorporate wherein the first instruction indicates each of the plurality of data points that are to be selected and mapped in the remapped data stream.
One of ordinary skill in the art would have been motivated to combine in order to adjust an input based on output system configuration which has the expected benefit of system compatibility (Pugh: para.0002).

Regarding Claim 17, Rodriguez-Blanquart-Pugh discloses claim 11 as set forth above.
However Rodriguez does not explicitly disclose wherein the third field includes a duplicate count value that indicates a number of instances of duplication to be applied to the next received data point.
Pugh further discloses wherein the third field includes a duplicate count value that indicates a number of instances of duplication to be applied to the next received data point (Pugh para.0051 “(1) a first range of [0, 127] (equivalent to 0x00−0x7F) for a “repeat data item operator” indicating that data1 is repeated in the current line C1+1 times. For example, if C1=2 and data1=“0xFF 0x00 0x00”, then the current line begins with 3 repetitions of “0xFF 0x00 0x00”, so the current line as “0xFF 0x00 0x00 0xFF 0x00 0x00 0xFF 0x00 0x00”.” Fig. 4C shows that the instruction of C1 RR GG BB, then this instruction would result in repeating the mapping of the line RR GG BB, C1+1 times in the output.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Rodriguez-Blanquart-Pugh to incorporate wherein the third field includes a duplicate count value that indicates a number of instances of duplication to be applied to the next received data point.
One of ordinary skill in the art would have been motivated to combine in order to adjust an input based on output system configuration which has the expected benefit of system compatibility (Pugh: para.0002).

Regarding Claims 18, 19, 24, and 25 they list all of the same elements as claims 1, 2, 5, and 7, but in A system, comprising: a hardware processor; and logic integrated with the hardware processor, executable by the hardware processor, or integrated with and executable by the hardware processor (Rodriguez: para.0049).  Therefore the supporting rationale of the rejection for claims 1, 2, 5, and 7 applies equally as well to claims 18, 19, 24 and 25.

Regarding Claim 26, Rodriguez-Blanquart-Pugh discloses claim 1 as set forth above.
However Rodriguez-Blanquart does not explicitly disclose wherein the modifying includes performing a point-to-point computation that maps one or more of the plurality of data points in the data stream to another plurality of points in the remapped data stream.
Pugh discloses wherein the modifying includes performing a point-to-point computation that maps one or more of the plurality of data points in the data stream to another plurality of points in the remapped data stream (Pugh: para.00153 “At block 466, converter 304 can assume that the value of count byte CC is greater than zero, and thus the procedures of blocks 466-478 can assume that input line IL buffered at block 462 is to be repeated CC times. “ para.0163 “At block 476, converter 304 can copy one or more CF2 operations CF2OPSa generated at block 474 CC times. The resulting (CC+1) copies of CF2OPSa can be labeled as CF2OPS.” para.0051 “(1) a first range of [0, 127] (equivalent to 0x00−0x7F) for a “repeat data item operator” indicating that data1 is repeated in the current line C1+1 times. For example, if C1=2 and data1=“0xFF 0x00 0x00”, then the current line begins with 3 repetitions of “0xFF 0x00 0x00”, so the current line as “0xFF 0x00 0x00 0xFF 0x00 0x00 0xFF 0x00 0x00”.” in this case it can be seen that point to point computation occurs by converting the one or points of data1, and converting this to the current line repeated 3 times.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Rodriguez-Blanquart-Pugh to incorporate wherein the modifying includes performing a point-to-point computation that maps one or more of the plurality of data points in the data stream to another plurality of points in the remapped data stream.
One of ordinary skill in the art would have been motivated to combine in order to adjust an input based on output system configuration which has the expected benefit of system compatibility (Pugh: para.0002).


Claim 3, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al (hereinafter Rodriguez, US 2014/0003539 A1) in view of Blanquart et al. (hereinafter Blanquart, US 2013/0050547 A1) in view of Pugh (US 2017/0109109 A1) in view of Silverbook (US, 8,866,926 B2).

Regarding Claim 3, Rodriguez-Blanquart-Pugh discloses claim 1 as set forth above.
However Rodriguez does not explicitly disclose wherein the first field includes a read-only bit that indicates whether duplication is performed for the next received data point, where the read-only bit, when set to a value of one, indicates that a read operation is performed on the next received data point, but the next received data point is not moved to the remapped data stream.
Pugh discloses wherein the first field includes a read-only bit that indicates whether duplication is performed for the next received data point (Pugh: para.0049 “ For example, if CC equals 0, then a current line was not repeated in the original input—that is, the current line differs from a following line of the original data. “ the value can set such that the current line is not repeated, therefore not duplicated.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Rodriguez-Blanquart-Pugh to incorporate wherein the first field includes a read-only bit that indicates whether duplication is performed for the next received data point.
One of ordinary skill in the art would have been motivated to combine in order to adjust an input based on output system configuration which has the expected benefit of system compatibility (Pugh: para.0002).
However Rodriguez-Blanquart-Pugh does not explicitly disclose where the read-only bit, when set to a value of one, indicates that a read operation is performed on the next received data point, but the next received data point is not moved to the remapped data stream.
Silverbrook discloses where the read-only bit, when set to a value of one (Silverbrook: col.29 lines 40-50 bit#1 indicates a read only state.), 
indicates that a read operation is performed on the next received data point, but the next received data point is not moved to the remapped data stream (Silverbrook: col.33 lines 55-59 “Therefore the ReadEnable bit will be set and the WriteEnable bit will be clear for all I/O modes other than these two modes. The ID Direct Lookup supports 3 modes: Read only, where the ReadEnable bit is set and the WriteEnable bit is clear” col.30 lines 10-15 “When ReadEnable is set, the I/O Address Generator acts as a Read Iterator, and therefore reads the image in a particular order, placing the pixels into the Input FIFO. When W riteEnable is set, the I/O Address Generator acts as a Write Iterator, and therefore writes the image in a particular order, taking the pixels from the Output FIFO.” when in a read only state, the readenable is set but the writeenable is not.  Therefore the data is read in, however not output due to the writeenable not being set.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rodriguez-Blanquart-Pugh with Silverbrook in order to 
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of giving additional options for controlling data (Silverbrook: col.34 lines 15-48).

Regarding claims 13 and 20, they do not teach nor further define over the limitations of claim 3.  Therefore claims 13 and 20 are rejected under the same rationale as claim 3.

Claim 4, 15, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al (hereinafter Rodriguez, US 2014/0003539 A1) in view of Blanquart et al. (hereinafter Blanquart, US 2013/0050547 A1) in view of Pugh (US 2017/0109109 A1) in view of Leung et al. (hereinafter Leung, US 2004/0267986 A1).
Rodriguez-Blanquart-Pugh discloses claim 1 as set forth above.
However Rodriguez-Blanquart-Pugh does not explicitly disclose wherein the second field includes a loop count value that indicates a number of times the first instruction is executed before an instruction pointer is incremented.
Leung discloses wherein the second field includes a loop count value (an additional value “n”) that indicates a number of times the first instruction is executed before an instruction pointer is incremented (Leung: para.0083 “In the present disclosure, an additional value provided by an instruction is the number of times that an instruction is to be repeated. Rather than loading a plurality of the same identical instruction within the instruction register and then just incrementing the address pointer, a decrementer 2308 is provided that is operable to increment the channel pointer, indicated by block 2310, only once every "n" data conversion cycles for a Read operation, i.e., when the value of AZ goes high indicating the end of a SAR conversion cycle…. the decrementer 2308 decrements the decrementer by the value by "n" at which time the channel pointer 2310 will be incremented to the next addressable location in the channel memory 2302.” once the operation is repeated n times, the instruction pointer is incremented.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rodriguez-Blanquart-Pugh with Leung in order to incorporate wherein the second field includes a loop count value that indicates a number of times the first instruction is executed before an instruction pointer is incremented.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of using less memory to store instructions (Leung: para.0083).

Regarding claims 15 and 22, they do not teach nor further define over the limitations of claim 4.  Therefore claims 15 and 22 are rejected under the same rationale as claim 4.


Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. US 2015/0194987 A1 shows matrix manipulation of data, including removing bits as shown in fig. 4.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453